El Juez: Asociado Señou. De Jesús
emitió la opinión del tribunal.
Este es un pleito sobre daños y perjuicios dirigido contra el Servicio de Eiego de Isabela. Como causa de acción sus-íancialmente se alega: Que el demandante es dueño de una finca de 35 cuerdas de tierra radicada en el barrio Montaña de Aguadilla, por cu,yo lado norte pasa un canal pertene-ciente al Servicio de Niego de Isabela; que ese canal se des-borda con frecuencia inundando gran parte de la finca del demandante, habiéndole causado daños que estima en la can-tidad de $825; que dichos daños han sido causados única y exclusivamente por la culpa y negligencia del Servicio de Riego de Isabela, sus agentes o empleados, por haber descui-dado indebidamente el canal y no haber tomado las- medidas necesarias para evitar tales inundaciones, no obstante los re-petidos requerimientos y protestas del demandante.
El Comisionado del Interior compareció en el pleito a nombre y en representación del Servicio de Riego y presentó una moción para desestimar la demanda. Fundó su moción en falta de jurisdicción y en que la demanda no aduce hechos constitutivos do causa de acción.
La resolución declarando con lugar la moción para deses-timar está predicada en la doctrina enunciada por este Tribunal en el caso de Banuchi v. Distrito de Riego, 43 D.P.R. *942784. La corte inferior interpretó dicha decisión en el sen-tido de qne resuelve qne el Distrito de Eiego de Isabela es una corporación dnal qne participa de la naturaleza de pu-blica en ciertos casos y de privada en otros, y qne si bien puede ser demandada en daños y perjuicios en una acción ex contractu, no puede serlo en acciones ex delicto y que siendo la acción aquí establecida de esta última naturaleza, el Dis-trito de Eiego no puede ser demandado. Otro fundamento expuesto por la corte inferior, aunque inconsistente con lo resuelto en Banuchi v. Distrito de Riego, supra, fué que el Distrito de Riego de Isabela no es una corporación pública, sino una agencia del Gobierno de Puerto Eico que no puede ser demandada sin el consentimiento del soberano y que éste no lo lia prestado en ningún momento.
El apelante basa su recurso en no haberse seguido los ca-sos de Banuchi v. Distrito de Riego de Isabela, 43 D.P.R. 784 y 52 D.P.R. 364, así como en no haberse dado aplicación a la Resolución Conjunta núm. 38 de 11 de mayo de 1937. (1)
Lo que en verdad dijo este Tribunal en el primer caso de Banuchi fué que el Distrito de Eiego de Isabela es una corporación que participa de una naturaleza dual; que además del recurso que autoriza la propia Ley núm. 63 de 1919 (pág. 349), en su sección 34,(2) es responsable en daños cuando actúa en su capacidad corporativa, pero no lo es cuando actúa en su capacidad gubernativa. Y en lo que respecta al caso que tuvo ante sí, resolvió que aunque la de-*943manda no aducía lieclios constitutivos de causa de acción, era susceptible de enmienda y devolvió el caso para ulteriores procedimientos. No resolvió este Tribunal en aquel caso, como pretenden la corte a quo y el apelado, que el Sistema de Riego no fuese responsable por daños y perjuicios derivados de acciones ex delicto.
En el segundo caso de- Banuchi se trataba de una recla-mación de daños y perjuicios instada por un terrateniente cuyos terrenos liabían sido incluidos en el distrito provisional de riego. Alegó allí el demandante que el Servicio de Riego de Isabela le prometió suministrarle agua para rega-dío ; que confiado en la promesa sembró de caña una parcela de 34 cuerdas; que después de estarle suministrando agua por algún tiempo, el demandado le suspendió el servicio de agua; que con ese motivo tuvo pérdidas porque la produc-ción fue menor que la que Rubiera tenido si hubiera disfru-tado del servicio de agua hasta que la caña fué cortada; que además perdió cierta cantidad que alega, al vender la finca a la Central Cambalache, porque el precio de venta fué menor del que hubiera obtenido el demandante si la finca hubiera tenido servicio de riego. La corte de distrito decidió que Ba-nuchi debió haber ejercitado, en primer término, la acción concedídale por la sección 34 de la Ley núm. 63 de 19 de ju-nio de 1919, y que los daños y perjuicios deben limitarse a los que habría sufrido si se hubiera aprovechado de ese re-medio oportunamente. Declaró sin lugar la demanda, sin perjuicio del derecho del demandante para incoar otro pleito e introducir evidencia en apoyo del mismo, solamente en cuanto a los daños y perjuicios que la corte estimó reclama-bles. Este Tribunal aceptó sin discutir que el Distrito de Riego puede ser demandado en daños y perjuicios y que el remedio concedido por la sección 34 antes citada no excluye la acción de daños y perjuicios, conforme se había resuelto en el primer caso de Banuchi. Al revocar la sentencia ape-lada dictó otra declarando con lugar la demanda y conde-*944naudo al Distrito de Eiogo a pagar al demandante la canti-dad de $1,000 por concepto de daños.
La decisión en el primer caso de Banuchi está predicada en una cita de Long- on Irrigation, que a sn vez fné tomada de la opinión en el caso de City of Nampa v. Nampa & Meridian Irr. Dist., 115 Pac. 979, 982, (Idaho, 1911), en el cual, por voz del Juez MacLane, se dijo lo siguiente:
“Un distrito de regadío es una corporación cuasi pública, orga-nizada con fines comerciales para el beneficio particular de los dueños de las tierras que se hallan dentro de sus límites. Estos son los miem-bros de la corporación, tienen el dominio de la misma y son los únicos beneficiados por su explotación. La corporación es, en lo que a la administración del negocio se refiere, dueña del sistema como pro-pietaria más bien que en su carácter público, y como propietaria debe asumir y afrontar las cargas”.
La naturaleza de una institución jurídica no depende del nombre que se le haya dado, sino de sus características ex-presadas en la ley de su creación. Por consiguiente, precisa en todo caso examinar y comparar los dos estatutos, el de Idaho a que hemos hecho referencia y el de Puerto Eico, para determinar si ambos distritos de riego tienen similares características.
• Si examinamos el estatuto de Idaho veremos que el art. 2444 y siguientes del Código Político establecen los requisi-tos que deben cumplirse para la creación de un distrito de riego. Empieza en la sección 2444 diciendo que cinco o más habitantes y propietarios de oualquier parte de un condado, pueden organizarse en un distrito de riego; que una vez or-ganizado el distrito, tendrá éste el derecho de demandar y ser demandado, no a nombre del estado de Idaho, sino del de ía junta de comisionados del distrito; tendrá sucesión perpe-tua y adoptará y usará un sello; que los comisionados del distrito tendrán facultad y el deber de administrar los asun-tos y negocios del distrito, concertar y cumplir todos los con-tratos que fueren necesarios, nombrar los agentes, oficiales y *945empleados que pudieran necesitarse, .fijar sns deberes y eje-cutar cualesquiera otras acciones que en lo sucesivo pudieran prescribirse por ley.
Parece claro que un distrito de riego organizado bajo el estatuto de Idaho es una corporación pública, que como las de su clase, pueden ser demandadas por sus actos realizados en sus funciones corporativas.
En cambio, la Ley núm. 63 de 19 de junio de 1919, creando el Distrito de Riego de Isabela, no da facultades al Distrito para demandar ni ser demandado; no lo autoriza para adop-tar y usar un sello ni tiene sucesión perpetua, facultades és-tas que caracterizan a las corporaciones, ya sean públicas o privadas. Por el contrario, una vez organizado el Servicio do Riego y determinados los terrenos que fian de quedar comprendidos en el Distrito de Regadío, desaparece la Co-misión de Riego por disposición de la ley y son el Comisio-nado del Interior y el Ingeniero Jefe los que tienen la ad-ministración y supervisión del Distrito de Riego. Es el Comisionado del Interior, de acuerdo con la sección 36, quien, con la aprobación del Consejo Ejecutivo, fija las condi-ciones y precio del agua para abastecer a los municipios y a las empresas manufactureras e industriales. Los dineros del Distrito de Riego ingresan en el Tesoro de Puerto Rico en el “Pondo del Riego de Isabela”. El remedio que concede la sección 34 de la Ley cuando algún dueño o arrenda-tario de terrenos comprendidos en el Distrito de Riego se considera perjudicado por la negativa del Comisionado del Interior a suminist.arie agua, es una acción contra el Comi-sionado del Interior de Puerto Rico para obligarle a dejar pasar el agua al terreno del demandante.
Las circunstancias que acabamos de señalar, no dejan-duda de que el Distrito de Riego de Isabela no es una corpo-ración, ni pública ni privada, sino El Pueblo de Puerto Rico mismo, actuando en beneficio de los terratenientes que com-*946ponen el distrito.(3) Siendo ello así, procede determinar ahora si El Pueblo de Puerto Rico ha dado su consentimiento para ser demandado en acciones de esta índole. •
Por el art. 1 de la Ley núm. 76 de 13 de abril de 1916 (pág. 155), El Pueblo de Puerto Rico expresó su consentimiento para ser demandado por daños y perjuicios basados sobre contratos celebrados después de entrar en vigor dicha ley; y en el art. 4 de la misma, impuso como condición previa para entablar la demanda, que el demandante prestase una lianza satisfactoria a la corte por la suma de $500 para responder de las costas, pudiendo la corte eximir de la prestación de la fianza a los litigantes que demostraren su inhabilidad para prestarla. Como podrá verse, por la Ley núm. 76 do 1916 antes citada, El Pueblo de Puerto Rico no autorizaba .por demandado en una acción ex delicto de daños y perjuicios como la del presente caso. Pero, por la Ley núm. 11 de 18 de abril de 1928 (pág. 131), los artículos 1 y 4 de la Ley -.núm. 76 de 1916 fueron enmendados de tal forma que El Pueblo de Puerto Rico dió su consentimiento para ser demandado en acciones de daños y perjuicios sin limitación alguna, es decir, tanto en lo que se refiere a los derivados de acciones ex contractu, como a los que surgieren de acciones ex delicto. Y el art. 4 también fué enmendado de forma que la cuantía de la fianza que deberá prestar el litigante, será por $2,000 en vez de $500 como antes se exigía.
Arguye el apelado que como la acción establecida en este caso es contra El Pueblo de Puerto Rico y éste no es responsable en daños y perjuicios por acción u omisión, a menos que obre por mediación de un agente especial, no siendo los empleados del Servicio de Riego los agentes especiales que contempla el art. 1803 del Código Civil, El Pueblo de Puerto Rico no es responsable de los daños causados por tales empleados.
Por la Ley núm. 130 de 6 de mayo de 1938 antes aludida, enmendatoria de la sección 11 de la Ley núm. 63 de 19 de junio de 1919 que creó el Distrito de Riego de Isabela, El *947Pueblo de Puerto Rico autorizó al Comisionado del Interior conjuntamente con el Procurador General para transigir re-damaciones por daños causados por negligencia de los em-pleados del Servicio del Riego dentro del distrito en que ra-diquen las obras del Servicio del Riego de Isabela. En la Exposición de Motivos que precede a dicha ley, se dice lo siguiente:
“Por cxjaNTO, de acuerdo con Jos términos de la expresada sec-ción 11, el Comisionado del Interior carece de autoridad o facultad para transferir [transigir] reclamaciones por daños o perjuicios can-sados por negligencia de los empleados del Servicio del Riego de Isa-bela, dentro del distrito en que radican las obras del sistema de riego de Isabela, en todos aquellos casos en que de acuerdo con el juicio del Comisionado del Interior, fuere conveniente, previa investigación efectuada por el Ingeniero Jefe del Servicio del Riego de Isabela, y que examinada por el Attorney General de Puerto Rico entienda este funcionario que El Pueblo de Puerto Rico es responsable de los daños causados”. (Bastardillas nuestras).
Y la sección .11, según quedó enmendada por dicha ley, en lo pertinente, prescribe:
. . Disponiéndose, que el Comisionado del Interior queda por la presente autorizado y facultado, para cuando a su juicio fuese con-veniente, transigir cualquier redamación que no excediendo de uu mil (1,000) dólares se presentare por daños causados a la propiedad o alguna persona por la negligencia de los empleados del Servicio del Riego de Isabela, dentro del distrito cu que radican las obras del Ser-vicio del Riego, después de investigación debidamente practicada por el Ingeniero Jefe del- Servició del Riego de Isabela y de opinión afir-mativa emitida por el Attorney General de Puerto Rico; Disponían-' dose, que toda reclamación que sea satisfecha de acuerdo con la auto-rización que se confiere al Comisionado del Interior será satisfecha de los propios fondos del Servicio del Riego de Isabela”.
Debemos presumir que cuando se aprobó la ley que aca-bamos de transcribir, la Legislatura tenía conocimiento de que El Pueblo de Puerto Rico sólo es responsable de daños y perjuicios por negligencia cuando éstos fueren causados por el agente especial que contempla el art. 1803 del Código Civil. Sin embargo, la Ley núm. 130 de 6 de mayo de 1938 *948autorizó al Comisionado del Interior para transigir reclama-ciones por daños y perjuicios causados por negligencia de los empleados del Servicio de Riego de Isabela, dentro del dis-trito donde radiquen las obras del Servicio de Riego, en aquellos casos en que, a juicio del Comisionado, fuere conve-niente y el Attorney General entendiere que El Pueblo de Puerto Rico es responsable de los daños causados. De suerte que para que pueda tener lugar la transacción, se requiere, no solamente que los daños fueren causados por negligencia de los empleados del Riego dentro del distrito donde radi-quen las obras, sino que también, a juicio del Comisionado, la transacción fuere conveniente y a juicio del Attorney General, El Pueblo de Puerto Rico fuere responsable de los da-ños causados. Si de conformidad con el art. 1803 del Código Civil, El Pueblo de Puerto Rico sólo es responsable en daños y perjuicios cuando éstos son causados por un agente especial, no siendo los empleados del Riego agentes especiales de El Pueblo de Puerto Rico, ¿cómo podría el Comisionado del Inferior creer que era conveniente para El Pueblo de Puerto Rico transigir, si de conformidad con el citado artículo El Pueblo de Puerto Rico no sería responsable de tales daños? I En qué podía consistir entonces la conveniencia de la trans-acción? ¿Y en qué autoridad legal podría basarse el Procu-rador General para opinar que El Pueblo de Puerto Rico era responsable de los daños causados por tales empleados, a menos que, de acuerdo con dicha ley, debiera entenderse que El Pueblo de Puerto Rico había aceptado responsabili-dad por los daños causados por ellos? Una interpretación contraria conduciría al absurdo de concluir que la Legisla-tura de Puerto Rico, al aprobar la ley en cuestión, hizo una obra inútil, pues en ningún caso podría celebrarse la trans-acción, a menos que se entendiera que El Pueblo de Puerto Rico se hacía responsable por los daños causados por la ne-gligencia de tales empleados.
De lo expuesto resulta que la acción que pueda tener el demandante es contra El Pueblo de Puerto Rico y no contra *949el Servicio del Riego de Isabela y que habiendo El Pueblo de Puerto Rico asumido responsabilidad por los daños cau-sados por los empleados del Sistema de Riego en las condi-ciones antes dichas, 110 es de aplicación la doctrina del agente' especial enunciada en el art. 1803 del Código Civil ni tam-poco lo son los casos de Ortiz v. Pueblo, 44 D.P.R. 153 y Soto v. Lucchetti, 58 D.P.R. 713.
 Pero en los dos casos de Bamichi antes citados, este Tribunal resolvió que el Servicio del Riego de Isabela era una entidad jurídica con capacidad para ser demandada y mientras esas decisiones no fueran revocadas, su doctrina era obligatoria para los tribunales inferiores. El demandante se ajustó, al presentar su pleito, a lo que hasta ahora se entendía que era la ley en esta jurisdicción y no dirigió su demanda contra El Pueblo de Puerto Rico, sino contra la entidad que, de acuerdo con dichas decisiones, era la responsable de tales daños. Si nos limitásemos a confirmar la sentencia y el demandante radicase ahora demanda contra El Pueblo de Puerto Rico, como la demanda del pleito que nos ocupa se radicó el 13 de junio de 1945, podría oponerse .con éxito la prescripción, y de ese modo nuestra sentencia resultaría cruel e injusta para el demandante, sin ningún beneficio justo para el demandado. Por consiguiente, en bien de la justicia, procede dejar sm efecto la sentencia apelada y devolver el caso a la corte inferior con instrucciones de que conceda, al demandante un plazo de quince días para que, si lo estima conveniente, radique demanda contra El Pueblo de Puerto Rico. Cf. A. Cuesta & Cía., Sucrs. v. Sancho Bonet, Tes., 54 D.P.R. 87.

 La Kesolución Conjunta núm. 38 do 11 do mayo de 1837 (Leyes do 1936-37, pág. 016) fuó vaciada en la Ley núm. 130 do 6 do mayo de 1938 (pág. 282).


 La sección 34, en lo pertinente, proscribe:
“. . . . Disponiéndose, ski embargo, que nada de lo contenido en esta Ley impedirá la debida distribución del agua por rotación entre los diversos predios de terreno por cualquier canal o lateral, y si algún dueño o arrendatario de tal terreno se considera perjudicado por la negativa del Comisionado del Interior de Puerto Kico sobro abastecimiento de agua, tal dueño o arrendatario podrá enta-blar una acción en la corte de distrito del distrito en que radicaren los mencio-nados terrenos para obligar al Comisionado del Interior do Puerto Kico a dejar entrar el agua al terreno; ...”


 Los casos de SanucM, en tanto en cuanto son incompatibles con esta conclusión, deben entenderse revocados.